Citation Nr: 0945428	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-00 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for spina 
bifida.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The appellant is the biological daughter of a Veteran who had 
active service from August 1966 to April 1969, September 1969 
to July 1970, and February 1971 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2003.  The appeal was remanded in October 2007 
and February 2009.


FINDING OF FACT

The appellant is the child of a Veteran who had Vietnam 
service, and although she has spina bifida occulta, she does 
not have spina bifida, other than spinal bifida occulta.


CONCLUSION OF LAW

The requirements for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida have not been met. 38 U.S.C.A. 
§§ 1802, 1805, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.814 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159 (2009), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In this case, 
in a letter dated in July 2002, the Denver RO notified the 
appellant what the evidence must show to establish 
entitlement to spina bifida benefits.  The RO notified the 
appellant that the evidence must establish that she has spina 
bifida, explaining that 38 C.F.R. § 3.814 defines spina 
bifida as any form and manifestation of spina bifida except 
spina bifida occulta.  The RO further explained that the 
evidence must show her biological father or mother is or was 
a Vietnam veteran.  The RO also outlined what evidence VA 
would obtain and what information and evidence the appellant 
should provide.  The file does not reflect that the appellant 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because there is no rating or effective date assigned as a 
result of this decision, however, the appellant is not 
prejudiced by this notice deficiency.  

Under the VCAA, the VA also has a duty to assist the claimant 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Verification of the Veteran's service, as well as the 
appellant's status as a daughter of the Veteran born after 
his Vietnam service, has been obtained.  All potentially 
relevant evidence, including medical evidence, identified by 
the appellant is of record.  A VA examination was conducted 
in May 2009, and was based on the Veteran's prior medical 
history and also describe the disability in sufficient detail 
for the Board to make an informed decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Entitlement to Spina Bifida Benefits

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran. 38 U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 
3.814(a) (2007). "Spina bifida" means any form and 
manifestation of spina bifida except spina bifida occulta. 38 
U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 3.814(c)(3) (2007); 
VAOPGCPREC 5-99 (May 3, 1999).  The term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.  VAOPGCPREC 5-99 (May 
3, 1999).  

The appellant is the child of a Veteran who had service in 
Vietnam from May 1971 to March 1972.  She was born in October 
1974.

An undated outpatient record from Carson Orthopedic Center 
shows that the appellant, 8 years old at the time of the 
visit, was treated for back pain and leg length discrepancy. 
It was noted that an X-ray of the thoracolumbar spine showed 
spina bifida occulta on the left at approximately S1 and a 24 
degree scoliotic curve measuring from LL1 to L5, apex at L3.  
A September 1997 computerized tomography (CT) scan of the 
lumbar spine from Lassen Radiology resulted in an impression 
of bilateral L5 pars defects along with scoliosis of the 
lumbar spine and accentuation of the lordotic curvature at 
the lumbosacral junction.  In a clinic note from the 
University of California Medical Center, Sacramento, dated in 
January 1998, it was noted that X-rays demonstrated 
dysplastic lamina of L5 with lumbar scoliosis.  A September 
1998 outpatient record from an assistant professor of adult 
and pediatric spine surgery noted that X-rays of the lumbar 
spine demonstrated a lumbar levoscoliosis T12-L4 measuring 27 
degrees, and he said that spina bifida occulta at L5 was also 
noted.

A May 2000 examination report from Eastern Sierra Medical 
Group noted a mild thoracolumbar scoliosis with concavity in 
the lumbar region to the right, and the doctor said there was 
some paraspinous fullness in the left lumbar region from L1 
to L5.  The physician stated that X-rays of the lumbosacral 
spine revealed L5 spina bifida, moderate degenerative disc 
disease at L5-S1, and a 15 degree lumbar scoliosis with 
concavity to the right.  A July 2002 note from Washoe Family 
Care/Washoe Urgent Care said the appellant has spina bifida 
and associated back pain, cannot stand to work, and has 
trouble sitting for long periods.  In addition, a January 
2003 letter from Washoe Medical Center states that the 
appellant has a history of spina bifida/scoliosis with 
chronic back pain and uses a cane to assist with ambulation.

On a VA examination in May 2009, the appellant was diagnosed 
as having lumbar degenerative disc disease and spina bifida 
occulta.  The examiner stated that she did not have any form 
or manifestation of spina bifida other than spina bifida 
occulta.  The examiner explained that the term spina bifida 
was sometimes used as a "catch-all" encompassing three main 
conditions:  spina bifida occulta, meningocele, and 
myelomeningocele.  Spina bifida, other than spina bifida 
occulta, was a neural tube defect resulting from the failure 
of the bony portion of the spine to close properly in the 
developing fetus during early pregnancy.  The appellant did 
not have this failure of the bony portion of the spine to 
close properly.  She was not born with spina bifida, other 
than spina bifida occulta, and she did not somehow later 
develop spina bifid other than spina bifida occulta.  The 
examiner stated that an appearance of a small grouping of 
superficial veins in the low back area, or an indentation was 
not reflective of spina bifida, other than spina bifida 
occulta.  

Thus, although the evidence shows that the Veteran has spina 
bifida occulta, and has had back problems ever since she was 
a child, she does not have spina bifida, other than spinal 
bifida occulta.  The law only provides for compensation for a 
biological child of a Vietnam Veteran for spina bifida, other 
than spinal bifida occulta.  The medical evidence of record 
shows a diagnosis of spina bifida occulta when she was 8 
years old.  There is no medical evidence showing a diagnosis 
of spina bifida, which has been expressly described as other 
than spinal bifida occulta.  In this regard, because the term 
spina bifida, used alone, may include spina bifida occulta, 
the presence of a diagnosis of spina bifida, as noted in 
2000, 2002 and 2003 medical reports, does not establish the 
presence of spina bifida, other than spinal bifida occulta, 
unless specifically identified as such.  There is no medical 
evidence of the presence of spina bifida, other than spinal 
bifida occulta.  In contrast, she has explicitly been 
diagnosed as having spina bifida occulta.  

In other words, the diagnoses of record of spina bifida are 
either the specific diagnosis of spina bifida occulta, or the 
more general diagnosis of spina bifida, a term which includes 
spina bifida occulta.  Moreover, the VA examination in May 
2009 specifically determined that she did not have spina 
bifida, other than spinal bifida occulta.  Neither the Board 
nor the veteran possesses the necessary medical expertise to 
challenge the results of this medical evidence.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion where the 
diagnosis requires medical expertise); Jones v. Principi, 16 
Vet. App. 219, 225 (2002) (Board must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 
(1991) (Board is prohibited from making conclusions based on 
its own medical judgment).    

Because the evidence establishes that the appellant does not 
have spina bifida, other than spinal bifida occulta, she 
cannot be awarded benefits under 38 U.S.C.A. § 1805.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1804 for spina 
bifida as the child of a Vietnam veteran is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


